                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


RANCHERS-CATTLEMEN ACTION                    Case No. 4:16-cv-00041-BMM-JTJ
LEGAL FUND, UNITED
STOCKGROWERS OF AMERICA,                     ORDER
                 Plaintiff,
v.

SONNY PERDUE, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF
AGRICULTURE, AND THE UNITED
STATES DEPARTMENT OF
AGRICULTURE,

                 Defendants.


      Upon the Unopposed (as to Rule 24(b)) Motion to Intervene (“Motion”) by

Proposed Defendant-Intervenors the Montana Beef Council, Nebraska Beef

Council, Pennsylvania Beef Council, Texas Beef Council, Lee Cornwell, Gene

Curry, and Walter J. Taylor, Jr. (“Proposed Intervenors”), pursuant to Federal Rule

of Civil Procedure 24(a), and for good cause shown, IT IS HEREBY

      ORDERED that Proposed Intervenors’ Motion is GRANTED; and it is

further

      ORDERED that the Proposed Intervenors shall be designated as Defendant-

Intervenors in these proceedings; and it is further
      ORDERED that the Proposed Intervenors’ Proposed Answer and that the

Proposed Intervenors’ Proposed Response to Amended Supplemental Pleading

shall be deemed filed as of the date of entry of this Order.



      DATED this 28th day of November, 2018.
